IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN D. BRAMBLE,                        §
                                        §
      Defendant Below,                  §   No. 502, 2014
      Appellant,                        §
                                        §
      v.                                §   Court Below—Superior Court
                                        §   of the State of Delaware,
STATE OF DELAWARE,                      §   in and for Sussex County
                                        §   Cr. ID No. 1209017726
      Plaintiff Below,                  §
      Appellee.                         §

                          Submitted: September 23, 2014
                           Decided: September 30, 2014

                                     ORDER

      This 30th day of September 2014, it appears to the Court that, on September

11, 2014, the Clerk issued a notice to the appellant to show cause why this appeal

should not be dismissed for his failure to file a notice of appeal within thirty days

of the June 28, 2013 sentencing order. The appellant has not responded to the

notice to show cause within the required ten-day period and therefore dismissal of

the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Henry duPont Ridgely
                                              Justice